


110 HR 1560 IH: Alzheimer’s Breakthrough Act of

U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1560
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2007
			Mr. Markey (for
			 himself and Mr. Smith of New Jersey)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to fund
		  breakthroughs in Alzheimer’s disease research while providing more help to
		  caregivers and increasing public education about prevention.
	
	
		1.Short titleThis Act may be cited as the
			 Alzheimer’s Breakthrough Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Alzheimer's
			 disease is a disorder that destroys cells in the brain. The disease is the
			 leading cause of dementia, a condition that involves gradual memory loss,
			 decline in the ability to perform routine tasks, disorientation, difficulty in
			 learning, loss of language skills, impairment of judgment, and personality
			 changes. As the disease progresses, people with Alzheimer's disease become
			 unable to care for themselves. The loss of brain cells eventually leads to the
			 failure of other systems in the body.
			(2)An estimated
			 4,500,000 Americans have Alzheimer's disease and 1 in 10 individuals have a
			 family member with the disease. By 2050, the number of individuals with the
			 disease could range from 13,000,000 to 16,000,000 unless science finds a way to
			 prevent or cure the disease.
			(3)One in 10 people
			 over the age of 65, and nearly half of those over the age of 85 have
			 Alzheimer's disease. Younger people also get the disease.
			(4)The Alzheimer's
			 disease process may begin in the brain as many as 20 years before the symptoms
			 of Alzheimer's disease appear. An individual will live an average of 8 years
			 and as many as 20 once the symptoms of Alzheimer's disease appear.
			(5)The average
			 lifetime cost of care for an individual with Alzheimer's disease is
			 $170,000.
			(6)In 2005, Medicare
			 alone spent $91,000,000,000 for the care of individuals with Alzheimer's
			 disease and this amount is projected to increase to $160,000,000,000 in
			 2010.
			(7)Ninety-five
			 percent of Medicare beneficiaries with Alzheimer’s disease have one or more
			 other chronic conditions that are common in the elderly, coronary heart disease
			 (30 percent), congestive heart failure (28 percent), diabetes (21 percent), and
			 chronic obstructive pulmonary disease (17 percent).
			(8)Seven in 10
			 individuals with Alzheimer's disease live at home. While almost 75 percent of
			 home care is provided by family and friends, the average annual cost of paid
			 care for people with Alzheimer's disease at home is $19,000 per year. Almost
			 all families pay this cost out of pocket.
			(9)Half of all
			 nursing home residents have Alzheimer's disease or a related disorder. The
			 average annual cost of Alzheimer's disease nursing home care is more than
			 $70,000. Medicaid pays half of the total nursing home bill and helps 2 out of 3
			 residents pay for their care. Medicaid expenditures for nursing home care for
			 people with Alzheimer's disease are estimated to increase from $21,000,000,000
			 in 2005 to $24,000,000,000 in 2010.
			(10)In fiscal year
			 2007, the Federal Government will spend an estimated $642,000,000 on
			 Alzheimer's disease research. If the United States achieves its research goals
			 (preventing the onset of Alzheimer's disease in those at risk and treating and
			 delaying progression of the disease in those who have symptoms), annual
			 Medicare savings would be $51,000,000,000 by 2015 and $88,000,000,000 by 2020.
			 Annual Medicaid savings would be $10,000,000,000 in 2015 and $17,000,000,000 by
			 2020 and the projected number of cases of Alzheimer's disease can be reduced by
			 40 percent by the middle of the century.
			(11)An analysis by
			 the Montefiore Medical Center and the Albert Einstein College of Medicine
			 estimated that the annual value of the informal care system is
			 $306,000,000,000. Family caregiving comes at enormous physical, emotional, and
			 financial sacrifice, putting the whole system at risk.
			(12)One in 8
			 Alzheimer's disease caregivers becomes ill or injured as a direct result of
			 caregiving. One in 3 uses medication for problems related to caregiving. Older
			 caregivers are 3 times more likely to become clinically depressed than others
			 in their age group.
			(13)Elderly spouses
			 strained by caregiving are 63 percent more likely to die during a given 4-year
			 period than other spouses their age.
			(14)Almost 3 of 4
			 caregivers are women. One in 3 has children or grandchildren under the age of
			 18 living at home. Caregiving leaves them less time for other family members
			 and they are much more likely to report family conflicts because of their
			 caregiving role.
			(15)Most Alzheimer's
			 disease caregivers work outside the home before beginning their caregiving
			 careers, but caregiving forces them to miss work, cut back to part-time, take
			 less demanding jobs, choose early retirement, or give up work altogether. As a
			 result, in 2002, Alzheimer's disease cost American business an estimated
			 $36,500,000,000 in lost productivity, as well as an additional $24,600,000,000
			 in business contributions to the total cost of care.
			IIncreasing the
			 Federal commitment to alzheimer’s research
			101.Doubling nih
			 funding for Alzheimer’s disease researchFor the purpose of conducting and supporting
			 research on Alzheimer’s disease (including related activities under subpart 5
			 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285e et seq.)), there are authorized to be
			 appropriated $1,300,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.
			102.Priority to
			 Alzheimer’s disease researchSection 443 of the
			 Public Health Service Act (42 U.S.C.
			 285e) is amended—
				(1)by
			 striking The general and inserting (a) In general.—The
			 general; and
				(2)by
			 adding at the end the following:
					
						(b)PrioritiesThe
				Director of the Institute shall, in expending amounts appropriated to carry out
				this subpart, give priority to conducting and supporting Alzheimer’s disease
				research.
						.
				103.Alzheimer's
			 disease prevention initiativeSection 443 of the
			 Public Health Service Act (42 U.S.C.
			 285e), as amended by section 102, is further amended by adding at the end the
			 following:
				
					(c)Prevention
				trialsThe Director of the Institute shall increase the emphasis
				on the need to conduct Alzheimer's disease prevention trials within the
				National Institutes of Health.
					(d)Neuroscience
				initiativeThe Director of the Institute shall ensure that
				Alzheimer’s disease is maintained as a high priority for the existing
				neuroscience
				initiative.
					.
			104.Alzheimer’s
			 disease clinical research
				(a)Clinical
			 ResearchSubpart 5 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285e et seq.) is amended by adding at the end the following:
					
						445J.Alzheimer’s
				disease clinical research
							(a)In
				GeneralThe Director of the Institute, pursuant to section
				444(d), shall conduct and support cooperative clinical research regarding
				Alzheimer’s disease. Such research shall include—
								(1)investigating
				therapies, interventions, and agents to detect, treat, slow the progression of,
				or prevent Alzheimer’s disease;
								(2)enhancing the
				national infrastructure for the conduct of clinical trials;
								(3)developing and
				testing novel approaches to the design and analysis of such trials;
								(4)facilitating the
				enrollment of patients for such trials, including patients from diverse
				populations;
								(5)developing
				improved diagnostics and means of patient assessment for Alzheimer’s
				disease;
								(6)the conduct of
				clinical trials on potential therapies, including readily available compounds
				such as herbal remedies and other alternative treatments;
								(7)research to
				develop better methods of early diagnosis, including the use of current imaging
				techniques; and
								(8)other research as
				determined appropriate by the Director of the Institute, the Alzheimer’s
				Disease Centers and Alzheimer’s Disease Research Centers established under
				section 445.
								(b)Early Diagnosis
				and Detection Research
								(1)In
				generalThe Director of the Institute, in consultation with the
				directors of other relevant institutes and centers of the National Institutes
				of Health, shall conduct, or make grants for the conduct of, research related
				to the early detection, diagnosis, and prevention of Alzheimer’s disease and of
				mild cognitive impairment or other potential precursors to Alzheimer’s
				disease.
								(2)EvaluationThe
				research described in paragraph (1) may include the evaluation of diagnostic
				tests and imaging techniques.
								(3)StudyNot
				later than 1 year after the date of enactment of this section, the Director of
				the Institute, in cooperation with the heads of other relevant Federal
				agencies, shall conduct a study, and submit to Congress a report, to estimate
				the number of individuals with early-onset Alzheimer’s disease (those diagnosed
				before the age of 65) and related dementias in the United States, the causes of
				early-onset dementia, and the unique problems faced by such individuals,
				including problems accessing government services.
								(c)Vascular
				DiseaseThe Director of the Institute, in consultation with the
				directors of other relevant institutes and centers of the National Institutes
				of Health, shall conduct, or make grants for the conduct of, research related
				to the relationship of vascular disease and Alzheimer’s disease, including
				clinical trials to determine whether drugs developed to prevent cerebrovascular
				disease can prevent the onset or progression of Alzheimer’s disease.
							(d)Treatments and
				preventionThe Director of the Institute shall place special
				emphasis on expediting the translation of research findings under this section
				into effective treatments and prevention strategies for at-risk
				individuals.
							(e)National
				Alzheimer’s Coordinating CenterThe Director of the Institute may
				establish a National Alzheimer’s Coordinating Center to facilitate
				collaborative research among the Alzheimer’s Disease Centers and Alzheimer’s
				Disease Research Centers established under section
				445.
							.
				(b)Alzheimer’s
			 Disease CentersSection 445(a)(1) of the
			 Public Health Service Act (42 U.S.C.
			 285e–2(a)(1)) is amended by inserting , and outcome measures and disease
			 management, after treatment methods.
				105.Research on
			 Alzheimer’s disease caregivingSection 445C of the
			 Public Health Service Act (42 U.S.C.
			 285e–5) is amended—
				(1)by striking
			 Sec.
			 445C. (a) and inserting the following:
					
						445C.Research on
				Alzheimer’s disease services and caregiving
							(a)Services
				Research
							;
				(2)by striking
			 subsections (b), (c), and (e);
				(3)by inserting after
			 subsection (a) the following:
					
						(b)Interventions
				ResearchThe Director shall, in collaboration with the directors
				of the other relevant institutes and centers of the National Institutes of
				Health, conduct, or make grants for the conduct of, clinical, social, and
				behavioral research related to interventions designed to help caregivers of
				patients with Alzheimer’s disease and related disorders and improve patient
				outcomes.
						;
				and
				(4)in subsection (d)
			 by striking (d) the Director and inserting (c)
			 Model curricula and
			 techniques.—The Director.
				106.National summit
			 on alzheimer's disease
				(a)In
			 GeneralNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary) shall
			 convene a summit of researchers, representatives of academic institutions,
			 Federal and State policymakers, public health professionals, and
			 representatives of voluntary health agencies to provide a detailed overview of
			 current research activities at the National Institutes of Health, as well as to
			 discuss and solicit input related to potential areas of collaboration between
			 the National Institutes of Health and other Federal health agencies, including
			 the Centers for Disease Control and Prevention, the Administration on Aging,
			 the Agency for Healthcare Research and Quality, and the Health Resources and
			 Services Administration, related to research, prevention, and treatment of
			 Alzheimer’s disease.
				(b)Focus
			 AreasThe summit convened under subsection (a) shall focus
			 on—
					(1)a
			 broad range of Alzheimer’s disease research activities relating to biomedical
			 research, prevention research, and caregiving issues;
					(2)clinical research
			 for the development and evaluation of new treatments for the disease;
					(3)translational
			 research on evidence-based and cost-effective best practices in the treatment
			 and prevention of the disease;
					(4)information and
			 education programs for health care professionals and the public relating to the
			 disease;
					(5)priorities among
			 the programs and activities of the various Federal agencies regarding such
			 diseases; and
					(6)challenges and
			 opportunities for scientists, clinicians, patients, and voluntary organizations
			 relating to the disease.
					(c)ReportNot
			 later than 180 days after the date on which the National Summit on Alzheimer’s
			 Disease is convened under subsection (a), the Director of National Institutes
			 of Health shall prepare and submit to the appropriate committees of Congress a
			 report that includes a summary of the proceedings of the summit and a
			 description of Alzheimer’s research, education, and other activities that are
			 conducted or supported through the national research institutes.
				(d)Public
			 InformationThe Secretary shall make readily available to the
			 public information about the research, education, and other activities relating
			 to Alzheimer’s disease and other related dementias, conducted or supported by
			 the National Institutes of Health.
				IIPublic health
			 promotion and prevention of Alzheimer's disease
			201.Enhancing
			 public health activities related to cognitive health, Alzheimer's disease, and
			 other dementia'sPart P of
			 title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended
			 by adding at the end the following:
				
					399R.Alzheimer's
				disease public education campaign
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall directly or through grants,
				cooperative agreements, or contracts to eligible entities, conduct, support,
				and promote the coordination of research, investigations, demonstrations,
				training, and studies relating to the control, prevention, and surveillance of
				the risk factors associated with cognitive health, Alzheimer’s disease, and
				other dementias, and seek early recognition and intervention in the course of
				Alzheimer’s disease and other dementias.
						(b)Certain
				activitiesActivities under subsection (a) shall include—
							(1)providing support
				for the dissemination and implementation of the Roadmap to Maintaining
				Cognitive Health to effectively mobilize the public health community into
				action;
							(2)the development of
				coordinated public education programs, services, and demonstrations which are
				designed to increase general awareness of cognitive function and promote a
				brain healthy lifestyle;
							(3)the development of
				targeted communication strategies and tools to educate health professionals and
				service providers about the early recognition, diagnosis, care, and management
				of Alzheimer's disease and dementia, and to provide consumers with information
				about interventions, products, and services that promote cognitive health and
				assist consumers in maintaining current understanding about cognitive health
				based on the best science available; and
							(4)provide support
				for the collection, publication, and analysis of data on the prevalence and
				incidence of cognitive health, Alzheimer's disease, and other dementias, and
				the evaluation of existing population-based surveillance systems (such as the
				Behavioral Risk Factors Surveillance Survey (BRFFS) and the National Health
				Interview Survey (NHIS)) to identify limitations that exist in the area of
				cognitive health, and if necessary, the development of a surveillance system
				for cognitive decline, including Alzheimer's disease and dementia.
							(c)GrantsThe
				Secretary may award grants under this section—
							(1)to State and local
				health agencies for the purpose of—
								(A)coordinating
				activities related to cognitive health, Alzheimer's disease, and other
				dementias with existing State-based health programs and community-based
				organizations;
								(B)providing
				Alzheimer's disease education and training opportunities and programs for
				health professionals; and
								(C)developing,
				testing, evaluating, and replicating effective Alzheimer's disease intervention
				programs to maintain or improve cognitive health; and
								(2)to nonprofit
				private health organizations with expertise in providing care and services to
				individuals with Alzheimer’s disease for the purpose of—
								(A)disseminating
				information to the public;
								(B)testing model
				intervention programs to improve cognitive health; and
								(C)coordinating
				existing services with State-based health programs.
								(d)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of fiscal years 2009 through
				2012.
						.
			IIIAssistance for
			 caregivers
			301.Alzheimer's
			 disease call centerPart P of
			 title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended
			 by section 201, is further amended by adding at the end the following:
				
					399S.Alzheimer's
				disease call center
						(a)In
				generalThe Secretary, acting through the Administration on
				Aging, shall award a cooperative grant to a non-profit or community-based
				organization to support the establishment and operation of an Alzheimer’s Call
				Center that is accessible 24 hours a day, 7 days a week, to provide expert
				advice, care consultation, information, and referrals nationwide at the
				national and local level regarding Alzheimer's disease.
						(b)ActivitiesThe
				Alzheimer’s Call Center established under subsection (a) shall—
							(1)collaborate with
				the Administration on Aging in the development, modification, and execution of
				the Call Center’s work plan;
							(2)assist the
				Administration on Aging in developing and sustaining collaborations between the
				Alzheimer’s Call Center, the Eldercare Locator, the grantees under the
				Alzheimer’s Demonstration Program, and the Aging Network;
							(3)provide a 24-hour
				a day, 7-days a week toll-free Call Center with trained professional staff who
				are available to provide care consultation and crisis intervention to
				individuals with Alzheimer’s disease and other dementias, their family and
				informal caregivers, and others as appropriate;
							(4)be accessible by
				telephone through a single 1–800 telephone number, website, and e-mail address;
				and
							(5)evaluate the
				impact of the Call Center’s activities and services.
							(c)Multilingual
				capacityThe Call Center established under this section shall
				have a multilingual capacity and shall respond to inquiries in at least 140
				languages through its own bilingual staff and with the use of a language
				translation service.
						(d)Response to
				emergency and ongoing needsThe Call Center established under
				this section shall collaborate with community-based organizations, including
				non-profit agencies and organizations, to ensure local, on-the-ground capacity
				to respond to emergency and on-going needs of Alzheimer’s patients, their
				families, and informal caregivers.
						(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $1,000,000 for fiscal year 2008, and
				such sums as may be necessary for each of fiscal years 2009 through
				2012.
						.
			302.Innovative
			 Alzheimer's care State matching grant program
				(a)Authorization of
			 appropriationsSection
			 398B(e) of the Public Health Service Act (42 U.S.C. 280c–5(e)) is
			 amended—
					(1)by striking and such and
			 inserting such; and
					(2)by inserting before the period the
			 following: , $25,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.
					(b)Program
			 expansionSection 398(a) of the Public Health Service Act (42
			 U.S.C. 280c–3(a))
					(1)in paragraph (2),
			 by inserting after other respite care the following: and
			 care consultation including assessment of needs, assistance with planning and
			 problem solving and providing supportive listening;
					(2)in paragraph (3),
			 by striking ; and and inserting the following: , and
			 individuals in frontier areas (as defined as areas with 6 or fewer people per
			 square mile or areas in which it takes people at least 60 minutes or 60 miles
			 to reach a market or service area);;
					(3)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(4)by adding at the
			 end the following:
						
							(5)to encourage
				grantees under this section to coordinate activities with other State officials
				administering efforts to promote long-term care options that enable older
				individuals to receive long-term care in home- and community-based settings, in
				a manner responsive to the needs and preferences of older individuals and their
				family caregivers;
							(6)to encourage
				grantees under this section to—
								(A)engage in
				activities that support early detection and diagnosis of Alzheimer’s disease
				and related dementia;
								(B)provide training
				to medical personnel including hospital staff, emergency room personnel, home
				health care workers and physician office staff, rehabilitation services
				providers, and caregivers about how Alzheimer’s can affect behavior and impede
				communication in medical and community settings;
								(C)develop guidelines
				to provide the medical community with up-to-date information about the best
				methods of care for individuals with Alzheimer’s disease;
								(D)inform community
				physicians about available resources to assist them in detecting and managing
				Alzheimer’s; and
								(E)raise awareness
				among community physicians about the availability of community-based
				organizations which can assist individuals with Alzheimer’s and their
				caregivers;
								(7)to encourage
				grantees under this section to engage in activities that use findings from
				evidence-based research on service models and techniques to support individuals
				with Alzheimer’s disease and their caregivers; and
							(8)to encourage
				grantees under this section to incorporate best practices for effectively
				serving individuals with Alzheimer’s disease in community-based settings into
				ongoing State systems change and long-term care
				activities.
							.
					
